Citation Nr: 1640193	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U. S.C.A. §  1151 for cervical spine myelopathy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2016, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The VA physicians' decision to have the Veteran first discover what type of metallic hardware was installed in his neck before scheduling an MRI, was due to carelessness, negligence, lack of propr skill, error in judgement, or similar instance of fault on the part of VA.

2.  The delay caused by the VA physician as likely as not caused additional disability  to the Veteran's cervical spine myelopathy.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation, under the provisions of 38 U.S.C.A. § 1151  for additional disability resulting from the delay in care due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2015).

In the instant case, the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for cervical spine myelopathy has been granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.

Claims Under 38 U.S.C.A. § 1151

Disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

Merits

The Veteran, in sum, contends that the VA physician's basis for the delay in treatment to determine what type of metallic hardware was installed in his cervical spine was an act of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing medical care which resulted in additional disability in the form of permanent worsening of his condition.  Upon review of the evidence the Board finds that Veteran's position in supported and compensation under 38 U.S.C.A. §§ 1151 is thereby warranted.

In coming to this finding, the Board concludes that the August 2016 opinion solicited from an independent medical practitioner, a neuroradiologist, is probative and persuasive, and is based on a reasoned rationale.  This neuroradiologist wrote:

...it is at least as likely as not (50% probability or more) that the delay in the MRI or other appropriate diagnostic testing being conducted, i.e. the VA physician's decision to have the Veteran first discover what type of metallic hardware was installed in his neck before scheduling an MRI, was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

It is in my opinion that this was a delay in care and the MRI should not have been delayed to determine cervical surgical hardware safety.  MRI imaging of spine fusion hardware is a standard daily practice over my 13 year of experience.  I believe that if the Veteran had been imaged by MRI earlier that surgery would have been sooner.  

In terms of this delay leading to the Veteran's for cervical spine myelopathy, the Board finds the February 2016 correspondence by Dr. G. S. is most probative and persuasive on the matter.  In this letter Dr. G. S. wrote in the pertinet part:

...I have clearly stated that in all likelihood and with basis of a reasonable medical probability that [the Veteran] had [symptoms] of cervical myelopathy at the time of his presentation in 2009 [when he sought VA care] and experienced a delay of diagnosis of approximately one year, which resulted in significant disability following surgical procedures to provide an opportunity for improvement.

Based on the both the Neuroradiologist and February 2016 correspondence from Dr. G. S., the Board concludes that additional disability due to a VA physicians' decision to have the Veteran first discover what type of metallic hardware was installed in his neck before scheduling an MRI, was due to carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA, and this delay as likely as not caused the Veteran's cervical spine myelopathy.  Thus, entitlement to compensation under 38 U.S.C.A. § 1151 for cervical spine myelopathy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of the Veteran's cervical spine myelopathy is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


